Citation Nr: 0611428	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  97-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sickle cell trait or a 
chronic disability manifested by sickle cell trait.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sickle cell trait or a chronic 
disability manifested by sick cell trait.  In March 1999, 
October 2000, and July 2003, the Board remanded the claim for 
additional development.


FINDING OF FACT

The veteran does not have a current diagnosis of any sickle 
cell disease or of any chronic disability manifested by 
sickle cell trait.


CONCLUSION OF LAW

Neither sickle cell disease nor a chronic disability 
manifested by sickle cell trait  were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran's service medical records show that shortly prior 
to his discharge from service he tested positive for sickle 
cell trait.  His service medical records are negative for a 
diagnosis of sickle cell disease or for manifestations of a 
disorder or disability related to the sickle cell trait.  

Post-service medical evidence is also negative for a 
diagnosis of sickle cell disease or for manifestations of a 
disorder or disability related to the sickle cell trait.  
While anemia was diagnosed in March 2004, on VA examination 
in June 2005, hemolytic anemia was not diagnosed.  The 
examiner at that time noted that the veteran's sickle cell 
trait was asymptomatic.  He did not have any evidence of 
nephropathy.  Additionally, the veteran's general complaints 
of body aches and fatigue were found to be attributable to 
disorders and disabilities other than his sickle cell trait.

Sickle cell trait alone, without a history of directly 
attributable pathological findings, is a laboratory finding 
and is not a disability in and of itself for which VA 
compensation benefits are payable.  38 C.F.R. § 4.117, 
Diagnostic Code 7714 (2005).  The term "disability" as used 
for VA purposes refers to impairment in earning capacity.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, there is 
no evidence of record to suggest that the veteran's sickle 
cell trait causes an impairment in earning capacity or 
results in any disability within the meaning of 38 U.S.C. 
§ 1110, for which service connection could be granted.  

As sickle cell trait alone is not a current disability for 
which service connection may be granted, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for sickle cell trait or of a chronic 
disability manifested by sickle cell trait, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, April 
2003, June 2004, November 2004; rating decisions in July 
1994; a statement of the case in March 1995; and supplemental 
statements of the case in March 2000, and February 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the July 2005 supplemental 
statement of the case.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained multiple medical examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

Service connection for sickle cell trait or a chronic 
disability manifested by sickle cell trait is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


